WOODLEY, Judge.- '
. - The- conviction .is. upon a plea, of guilty before the court under an indictment, in two counts, charging forgery and passing and attempting to-pass a forged instrument.
The record contains no statement of facts or bills of exception.
The court, -in his judgment, found appellant guilty of forgery “and passing” and assessed a two year term in the penitentiary and the sentence follows the judgment.
A similar judgment where the court had assessed the punishment at seven years was reformed so as to adjudge the defendant guilty of forgery in Clark v. State, Tex.Cr.App., 289 S.W.2d 248.
The judgment is .reformed so:as to eliminate the words “and passing” and adjudge appellant guilty of forgery, and the sentence is reformed so as to conform to the judgment. -
As reformed, the-judgment is affirmed.'